Title: From George Washington to James Parr, 28 July 1781
From: Washington, George
To: Parr, James


                  Sir
                     
                     Head Quarters Dobbs’s Ferry 28h July 1781.
                  
                  I am pleased to find by a letter from His Excellency president Reed that you have accepted of the command of the Corps of Rifle Men which are to be raised in Pennsylvania and that there is a probability that the Men will be obtained—As their services are immediately wanted, you will be pleased to send them to Camp in parties from 20 to thirty under the charge of an Officer.
                  I observe by the recruiting instructions that the Men are to be paid for the use of their Rifles if they bring them into the feild—this leaves the matter optional, and if a considerable part of them should come un armed we shall be put to very great difficulties on that account, as we have but few Rifles belonging to the Continent—you will therefore recommend it to the recruiting Officers to procure as many Arms in the Country as they possibly can.  I am Sir your most obt servt.
                  
               